Order entered July 30, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00167-CV

                  SARAH GREGORY AND NEW PRIME, INC., Appellants

                                                 V.

                          JASWINDER CHOHAN, ET AL, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-02925-E

                                             ORDER
         On July 16, 2018, Dallas County Clerk John F. Warren filed with the Court a copy of a

letter sent to appellants informing them of the cost for preparing the record. The letter stated that

once payment was received, the clerk’s record would be filed. To date, the record has not been

filed.   Accordingly, we ORDER appellants to file, no later than August 9, 2018, written

verification they have either paid or made arrangements to pay for the clerk’s record or are

entitled to proceed without payment of costs. We caution appellants that failure to comply may

result in dismissal of the appeal without further notice. See TEX. R. APP. P. 37.3(b), 42.3(b),(c).




                                                       /s/    DAVID EVANS
                                                              JUSTICE